Citation Nr: 9935472	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  92-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for dysthymic disorder 
as part of the veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had verified active military service from July 
1968 to May 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The issues on appeal were previously 
before the Board and were remanded to the RO in June 1994, 
September 1995, and August 1996 for additional development.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. The veteran's PTSD is manifest by dysthymia, symptoms 
associated with alcohol dependence, suicidal and homicidal 
ideation, occasional hallucinations, flashbacks, 
nightmares, recurrent intrusive thoughts, sleep 
difficulty, altered flexibility, impaired memory and 
concentration, impaired impulse control, hypervigilance, 
difficulty in adapting to stressful circumstances, 
isolation, occasional neglect of personal appearance and 
hygiene, and an inability to establish and maintain 
effective or favorable relationships.  

3. The veteran's PTSD is characterized as chronic and 
moderate to severe with periods of improvement and 
worsening.  The most recent global assessment of 
functioning (GAF) score was 45.  


CONCLUSIONS OF LAW

1.  Dysthymia is part and parcel of the veteran's service-
connected PTSD.  38 C.F.R. §  3.310 (1999).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 70 percent disability evaluation for PTSD, 
including dysthymia, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.129, 4.130, 
4.132, Diagnostic Code (DC) 9411 (1996); as amended by 61 
Fed. Reg. 52,700 (Oct. 8, 1996) codified at 38 C.F.R. § 
4.130, DC 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the veteran contends that the symptoms of his 
service-connected PTSD warrant a higher evaluation.  He also 
asserts that the dysthymia (depression) is part and parcel of 
his PTSD.  

Law and Regulations

The Board finds that the veteran's claims for service 
connection for dysthymia as part of service-connected PTSD 
and for a higher disability evaluation following the initial 
grant of service connection are well-grounded in accordance 
with 38 U.S.C.A. § 5107(a), in that the claims are plausible 
based upon the evidence of record and the evidentiary 
assertions provided by the veteran that are within the 
competence of lay party.  See King v. Brown, 5 Vet. App. 19 
(1993).  

Briefly, in an October 1991 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation, but denied service connection for 
dysthymia.  The veteran filed a timely notice of disagreement 
with the decision.  In July 1992, the RO confirmed the prior 
rating decision and issued a statement of the case.  The 
veteran perfected his appeal.  The RO later confirmed the 
October 1991 rating decision in October 1992 and February 
1994.  Taking into consideration that the assignment of the 
initial rating of 10 percent for PTSD followed the initial 
award of service connection, the Board must consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to his service-connected 
PTSD and has found nothing in the record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999)

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries, according to the VA Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, § 4.1.  Different diagnostic codes (DC) 
identify various disabilities.  See 38 C.F.R. Part 4. 

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability, and is rated accordingly.  See 38 C.F.R. § 
4.130 (1996).  The principle of social and industrial 
inadaptability is the basic criterion for rating disability 
from the mental disorders Rating Schedule which contemplates 
abnormalities of conduct, judgment, and emotional reactions, 
that produce impairment of earning capacity.  See 38 C.F.R. § 
4.129 (1996).  In particular, two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Id.  Therefore, repeated 
psychotic periods, without long remissions, may be expected 
to have a sustained effect upon employability until elapsed 
time in good remission and with good capacity for adjustment 
establishes the contrary.  Id.  Ratings are assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  Id.  

When the law controlling an issue changes after a claim has 
been filed or re-opened but before the administrative or 
judicial review process has been concluded, as in this case, 
a question arises as to which law now governs.  

In this regard, the Court determined that a liberalizing 
change in regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (Veteran may be 
rated under either the old or the new criteria, whichever is 
to his advantage).  Effective November 7, 1996, the Rating 
Schedule for Mental Disorders, was revised and re-designated 
as 38 C.F.R. § 4.130; 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996).

The criteria formerly provided that a 50 percent evaluation 
is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms, reliability and flexibility levels are so reduced 
to result in considerable industrial impairment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to retain employment.  Social impairment per 
se will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all the findings.  A 100 
percent rating is warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and demonstrable inability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, DC 9411 (1996). 

The revised criteria provides that a 50 percent evaluation is 
warranted for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  To 
warrant a 70 percent evaluation, it must be shown that there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsession rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there are such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. § 
4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

As noted previously, the Board remanded this case on three 
occasions to develop all relevant facts.  

In pertinent part, service department records reflect that 
the veteran's military occupational specialty was aircraft 
maintenance crewman/aircraft mechanic and repairmen.  Service 
medical records reflect that the veteran was cleared to fly 
as a door gunner in October 1969.  While hospitalized for a 
gunshot wound sustained in Vietnam, the veteran was evaluated 
as having an emotionally unstable personality.  The 
separation examination dated in May 1971 reflects a normal 
psychiatric evaluation.  

VA outpatient treatment records to include individual 
counseling records dated between January 1991 and June 1991 
reflect PTSD symptomatology.  A February 1991 VA medical 
record entry reflects that the PTSD symptom protocol revealed 
symptoms pertaining to re-experiencing combat events, that 
the level of arousal was positive for 5 of 5, and avoidance 
of combat stimuli was positive for 4 of 6 items.  The 
Mississippi Combat Related PTSD scale was administered.  The 
veteran scored 117 with 107 as the cut off score.  The 
veteran was positive for substance abuse and reported that 
his drinking started in Vietnam with continued use since.  He 
reported being a loner with a history of having problems with 
others and being unemployed.  The Beck Depression Inventory 
was administered and the veteran scored 33, which indicated a 
severe level of depression.  The diagnosis was probable PTSD 
with substance use and depression.  An entry dated in March 
1991 reflects that the veteran was fired from his job one 
week earlier when he was wrongly accused of an act and blew 
up.  The veteran recognized difficulty with anger and 
reported feeling like giving up under the stresses of every 
day life.  Entries dated in April 1991 reflect that the 
veteran had never told anyone of his experiences in Vietnam.  
He thought everyone else had changed when he returned from 
Vietnam, but realized he had changed.  He had difficulty with 
adjustment and superiors.  His drinking increased after 
Vietnam.  He had legal problems, difficulties maintaining 
employment, and preferred isolation from people.  He was not 
employed at present and had no driver's license due to a 
suspension since 1967.  His girlfriend's cancer was stable.  
He continued to have difficulty dealing with PTSD symptoms 
and depression.  In June 1991, he worked odd jobs and 
reported difficulties in handling a build up of anxieties and 
stresses.  He was drinking to handle the stresses.  He had 
difficulty being around others and tended to isolate himself.  
He appeared depressed.  He had difficulties sleeping and 
feelings of helplessness and hopelessness.

Lay statements from family members and a friend received in 
August 1991 reflect that the veteran had changed dramatically 
in the last few years, that he had few friends, that he 
needed help, that he was very suspicious of everyone - 
thinking that they were going to do him in, and that he was 
sometimes very cruel and hateful.  He was likened to Jekyll 
and Hyde.  He was unable to keep a job or friends.  His 
family was scared of him.  When he drank, he talked in 
circles about Vietnam and his buddies.  He drank a lot.

A September 1991 VA examination reflects by veteran's report 
that he got depressed, had a temper, and drank too much.  He 
had gotten into frequent fights and lost numerous jobs with 
the longest employment being six months.  He had had numerous 
relationships that had not survived secondary to the fact 
that he was difficult to live with, as he had a quick temper 
and could be physically imposing.  When he watched programs 
about Vietnam, he felt like he had to "cry or bawl."  Those 
programs made him nervous and frequently led to nightmares.  
In his nightmares, he saw villages on fire and women being 
shot.  The nightmares occurred about once a week and he 
awakened angry or depressed.  He described his sleep as "on 
and off".  On a day to day basis, he listened to noise 
outside of the house and kept a gun nearby his bed, 
especially to be used if someone would break in.  He also 
described flashbacks, depression, and difficulties with the 
law before and after service.  The Axis I diagnoses were 
posttraumatic stress disorder, dysthymia, and alcohol abuse.  
The Axis II diagnosis was anti-social personality disorder.  
The examiner reported that the veteran certainly fit the 
diagnoses of posttraumatic stress disorder, dysthymia, and 
alcohol abuse.  The examiner reported that with this there 
had been a lengthy history of anti-social activities.  The 
examiner's recommendations included that the veteran receive 
treatment for his posttraumatic stress disorder and dysthymia 
at a VA hospital with pharmacological methods as well as 
psychotherapy use.  Based on the foregoing evidence, service 
connection for PTSD was established and assigned a 10 percent 
disability evaluation.  

The June 1992 VA examination reflects that the veteran 
reported difficulty in concentrating.  He complained of 
difficulty staying asleep, irritability, and being very short 
tempered.  He reported recurrent and intrusive recollections 
of Vietnam since returning from Vietnam, nightmares three to 
four time a week, flashbacks and avoidance of thoughts and 
feelings associated with Vietnam.  He had good personal 
hygiene.  When he entered the room, his first response was to 
look behind the shades that were pulled over the two-way 
mirrors and look around the room.  He was somewhat fidgety 
throughout the interview.  He appeared hypervigilant and was 
very jumpy.  His speech was normal in rate, flow, and volume.  
He was somewhat over dramatic.  The flow of thought was goal 
directed.  His mood was slightly depressed with a congruent 
affect, but he was able to laugh and joke during the 
interview.  He denied hallucinations or delusions.  He stated 
that he occasionally has suicidal ideation but nothing 
serious.  He denied hopelessness and helplessness.  His short 
and long term memory appeared intact.  His sensorium was 
clear.  He was oriented times four.  His insight and judgment 
were intact.  He did not have a diminished interest in 
significant activities, he stated that he enjoyed fishing 
very much, but was unable to do it because of a lack of 
finances, but not because of a lack of wanting to do it.  He 
reported no close friends and an inability to get close to 
people.  He had been fired from most of his jobs because he 
could not get along with people and people get in his face.  
He was hopeful for the future and looked forward to moving to 
Branson, where his wife worked and felt he could get work.  
The Axis I diagnoses were PTSD, alcohol dependence, and 
alcohol abuse.  The Axis II diagnosis was anti-social 
personality disorder.

The examiner noted that the veteran did fit the criteria for 
PTSD, but that he did not appear at this time to fit the 
criteria for a dysthymic disorder.  He fulfilled the criteria 
for both alcohol abuse and alcohol dependence, which appeared 
to have begun during his service time.  It was not clear 
during the interview whether the veteran drank alcohol in 
order to self medicate for his PTSD symptoms.  The examiner 
reported that it did not appear likely.  The veteran's 
unstable work record was likely secondary to his alcohol use 
and dependence, and his personality that make it very 
difficult for him to deal with people in authority positions.  
The examiner noted that this could be seen by his repeatedly 
being fired from jobs because he got angry and had threatened 
employers in the past.  

In October 1992, the veteran was seen per his request.  He 
reported difficulty in controlling his anger, reoccurring 
dreams, nightmares of combat experiences, and increased 
anxiety due to dealing with stress.  The veteran admitted 
using alcohol to deal with problems.  He recognized that the 
alcohol consumption increased with an increase in symptoms.  
In pertinent part, VA treatment records dated in 1993 and 
1994 reflect that it was recommended that the veteran 
discontinue alcohol.  The veteran refused an alcohol 
treatment program following a diagnosis of alcoholic liver 
disease.  The veteran had trouble with sleeping a long time.  
He drank one pint of alcohol per day.  He deferred on 
detoxification because his wife had terminal cancer.  

A February 1994 VA examination reflects that the veteran 
drank heavily in Vietnam, that he accidentally shot himself 
in Vietnam while intoxicated, that he had been incarcerated 
in a penitentiary two to three times, that he had worked 
laying cable off and on for about 15 years, and that he had 
been unemployed for about 3 years.  At that time, he was 
working at a manufacturing plant.  He was fired because of 
alcoholism and getting into a fight with one of the owners.  
He was currently doing part time work such as mowing lawns 
and cutting wood.  He admitted to attempting suicide 8-10 
years earlier.  He denied any treatment with medication, 
counseling, or other therapy.  He admitted to occasional 
thoughts of Vietnam, at times he daydreamed about Vietnam.  
Smells, such as burning hair or "puke," bothered him and 
made him vomit.  He reported low interest in significant 
activity and stated that he did not have any friends.  He 
reported that he tried to show his wife love but had 
difficulty doing this.  He slept about 31/2 hours a night and 
had difficulty staying asleep.  His appetite was poor and he 
had lost weight.  He recently regained some.  He had low 
energy.  He admitted to feelings of helplessness, 
hopelessness, and worthlessness.  He admitted to thoughts of 
death but denied suicidal thoughts.  He admitted to problems 
of with irritability and angry outbursts.  He reported 
difficulty concentrating at times.  He described himself as 
very jumpy and stated that he startled easily with loud 
noises.  

The examiner noted that the veteran smelled of tobacco and 
alcohol.  His grooming and hygiene were adequate.  He 
appeared near tears and was tearful on at least one occasion 
during the interview.  His speech was occasionally difficult 
to understand.  He appeared to have difficulty finding words 
at times.  He described his mood as fine.  His affect was sad 
and angry.  He denied current delusions, hallucinations, or 
paranoia.  His insight and judgment were impaired.  The 
examiner noted that the veteran clearly had difficulty with 
alcohol dependence.  The examiner noted that it was difficult 
to diagnose other mental disorders in the face of alcohol 
dependence.  The veteran gave a history of a head injury.  
The examiner noted 1) that the veteran may have some further 
organic mental disorder and 2) that the veteran endorsed some 
symptoms of depression and PTSD.  The Axis I diagnoses were 
alcohol dependence, rule out organic mental disorder, rule 
out depression versus dysthymia, and rule out PTSD.  The Axis 
II diagnosis was anti-social personality traits.  

A June 1994 entry reflects that the veteran has been drinking 
since 1970 with 6 months of sobriety about seven years ago.  
He had no previous substance abuse treatment.  The veteran 
indicated unresolved issues about Vietnam and had not been 
actively involved in treatment for these issues.  

The December 1994 VA examination report reflects that the 
claims file was available and reviewed.  The examiner 
reported that he examined the veteran in February 1994.  The 
record details the veteran's service in Vietnam, to include 
references to fire fights, wounded, and causalities, and that 
he worked various odd jobs after service.  He last worked in 
1992 in a factory dipping metal.  He had been to prison for 
stealing and had trouble with the law from approximately 1973 
to 1978.  He stated he had been in prison twice and had 
escaped from jail.  His past psychiatric history included 
alcohol treatment approximately four to five months ago.  On 
the way to treatment he fell, hit his head, and suffered loss 
of consciousness.  He denied treatment with medications.  He 
attempted suicide years ago.  He had some counseling in 
Arkansas and at the Mt. Vernon VA but his ability to 
participate in outpatient treatment was limited because he 
had no transportation.  He reported that his life consisted 
of drinking booze and watching television.  He stated that he 
has drank heavily since Vietnam.  He admitted trying 
marijuana.  He had used illicit drugs since the 1970's.  He 
denied other drug use and denied the use of any IV drugs.  
Both of his parents were alcoholics.  He complained of poor 
sleep - waking almost every hour.  He had low appetite, 
stable weight, low energy, low interest, poor concentration, 
and "pretty good" mood except for being short tempered.  He 
denied feelings of helplessness, hopelessness, guilt, or 
worthlessness.  He admitted to feeling somewhat guilty 
because he was not working.  He admitted to occasional 
thoughts of death.  He denied any suicidal thoughts or plans.  
There were no psychotic symptoms.  The veteran complained of 
recurrent thoughts about Vietnam and stated "I can't get it 
out of my head".  He complained of occasional nightmares 
about Vietnam.  He admitted to experiencing flashbacks and 
stated that was why he did not go out.  He attempted to avoid 
any thoughts, feelings, activities, or situations that would 
remind him of Vietnam.  He reported that he did not feel very 
good about his future.  He admitted to hypervigilance and 
described himself as jumpy.  He admitted to problems with 
irritability and angry outbursts.  He reported a loss of 
interest in events since Vietnam.  He reported having only 
one friend and did not feel close to anyone anymore. 

In relevant part, on examination in December 1994, the 
veteran had a mild tremor of his upper extremities.  He was 
dressed casually and had poor dentition.  He had good 
grooming and hygiene.  He was generally pleasant and 
cooperative during the interview and answered questions 
appropriately.  He did appear somewhat anxious.  He was alert 
and grossly oriented.  His thought content focused on his 
life situation.  He admitted his wife was dying of liver 
cancer and this was stressful for him.  His insight and 
judgment appeared to be fair.  He did acknowledge that he had 
a problem with alcohol.  His intellect appeared to be in the 
average range.  The VA examiner noted that the veteran did 
meet the DSM III criteria for a diagnosis of PTSD, and that 
he had ongoing alcohol abuse.  It was recommended that the 
veteran receive treatment for alcoholism and PTSD.  The Axis 
I diagnoses were PTSD and alcohol abuse.  The Axis IV 
diagnosis reflects extreme stressor- wife reportedly 
diagnosed with terminal illness, unemployment, and poverty.  
The Axis V: global assessment of functioning (GAF) score was 
45 indicating serious impairment in social and occupational 
functioning.  

In January 1995, the RO granted a 50 percent disability 
evaluation for PTSD effective from March 1990.

An August 1995 VA outpatient treatment record reflects inter 
alia that the veteran drank a pint of liquor and six beers 
daily.  The assessment was alcohol abuse, rule out liver 
pathology.  A September 1995 entry reflects inter alia that 
the veteran smelled of alcohol, that he admitted drinking 
against medical advice, and that he deferred "going" to an 
alcohol treatment program - claiming he had tried it before. 

A December 1995 evaluation by a Board of VA psychiatric 
examiners reflects that the claims file and other previous 
compensation and pension evaluations were reviewed.  The 
veteran reported that he drank because he liked to drink.  He 
remarked that he used to drink 1/2 gallon but he was down to a 
pint daily.  The veteran smelled of alcohol during the 
evaluation and admitted that he drank before he came to the 
hospital.  He also stated that he drank because he was 
hurting.  He was in the process of a divorce.  When asked how 
his tour of Vietnam bothered him since coming back to the 
states: "my dreams, they are weird, villages on fire."  The 
veteran denied any active suicidal or homicidal thoughts, 
plans or intent.  His affect was appropriate with good eye 
contact and congruent mood with no evidence of 
hallucinations, delusions, or ideas of reference.  He had 
fair insight and judgment.  When asked if he had questions, 
he replied "I am not much at asking questions."  The Axis I 
diagnoses included PTSD, that the veteran did not suffer from 
dysthymia, and that his alcohol dependence with cirrhosis was 
not aggravated by his PTSD.  The Axis IV diagnosis was severe 
- in process of divorce.  The Axis V GAF score was 50-41.  

Pursuant to the August 1996 Board Remand, the veteran was 
accorded a VA examination in October 1996.  The examiner 
noted that the claims file was reviewed including the latest 
board compensation and pension evaluation by him and Dr. P. 
dated in December 1995.  In relevant part, the veteran still 
suffered the signs and symptoms of post traumatic stress 
disorder.  The veteran stated that despite all the nightmares 
and flashbacks, he would rather not see anybody for treatment 
as he was able to manage "it" at home.  The examiner noted 
that this was very unacceptable because the veteran still 
drank despite having liver cirrhosis and knowing that the 
drinking could make him depressed.  The veteran reported 
intrusive thoughts with nightmares and flashbacks.  He was 
not able to fall asleep without drinking because he was 
afraid of having nightmares.  He manifested hypervigilance 
with exaggerated startle response.  He was unable to maintain 
a relationship and felt detached in his relationship.  The 
examiner noted that this was why he ended up with multiple 
marriages and divorces.  According to the veteran, he had not 
worked for about 4-5 years, and the reasons for losing his 
job were mostly for being fired or because of alcohol related 
reasons.  The examiner noted that the veteran's PTSD 
definitely interfered with his ability to establish and 
maintain relationships as stated in the history.  The veteran 
was unable to maintain a relationship.  The veteran was also 
unable to keep employment with the depressive situation, and 
had been in so many jobs which usually ended up with being 
fired or leaving the job because of inability to tolerate it.  
The examiner added that as "we" have explained from the 
previous psychiatric evaluation, dated December 7, 1995, the 
patient did not suffer from any other psychiatric diagnosis 
including dysthymia.  The patient's alcohol dependence was 
not aggravated by his PTSD, contradicting the acknowledgment 
that it was a self-medication for PTSD.  The patient had been 
drinking even before he joined the service.  The veteran 
acknowledged that it had increased since the service and 
continued up to the present despite having cirrhosis.  The 
veteran decided not to stop drinking.  The Axis I diagnosis 
was PTSD.  The Axis IV diagnosis was severe interpersonal 
problems.  The GAF was seriously impaired at 50-41.  

Two psychiatric examinations were accorded the veteran in 
November 1997.  In essence, both examinations reviewed the 
combat history that is not detailed here.  The PTSD VA 
examination reflects that the claims file and the chart from 
the Columbia VA hospital were reviewed, particularly looking 
at the compensation and pension examinations completed 
previously and the BVA remand instructions for the current 
evaluation.  The report reviews previously detailed combat 
experience, the combat injury, incarcerations, and 
employment.  The veteran reported that he lost many jobs due 
to outbursts of anger.  He did drink before he went into the 
military, however, his ingestion of alcohol increased 
markedly during his time in Vietnam.  At the time of the 
examination, he drank about one pint of whiskey every day.  
He described the whiskey as something that calmed him down 
and allowed him not to feel so tense and frightened.  He also 
smoked 2-3 packs of cigarettes a day and had done so since 
age 17.  By the veteran's report, he was currently on 
antidepressant medications prescribed by the Fayetteville VA 
hospital.  The examiner noted that his restricted range of 
affect, nightmares, episodes of explosiveness, and 
irritability were clearly related to his three months as door 
gunner in Vietnam.  The examiner also opined that the veteran 
would have been at high risk for alcoholism whether he was in 
combat or not in that there was a strong family history.  It 
appeared that the veteran began drinking at quite an early 
age, and both were indicators that he may have had a 
predisposition for alcoholism even before his experience in 
combat.  However, judging by his description that the whiskey 
helped to calm the shaking and agitation which he 
experienced, it was Dr. Hall's opinion that there was some 
connection and perhaps his alcohol use was greater than it 
would have been due to his experience in Vietnam.  

This examiner added that during the interview, the veteran 
had some depressive symptoms largely related to his 
experience in Vietnam.  He had several symptoms of depression 
including sleep disturbance and poor interest.  He was 
casually dressed and somewhat disheveled, and had poor eye 
contact except periodically.  The veteran had great 
difficulty discussing symptoms and crisis feelings.  He 
displayed motor agitation, occasionally wringing his 
mustache.  His mood was depressed and his affect was 
dysphoric in range with very minimal reactivity.  He remarked 
that he felt cooped up in the office - during the interview.  
Flow of thought was goal directed with no loose associations.  
He denied hallucinations and no delusions were elicited.  He 
reported occasional thoughts of suicide and thought he may do 
that by blowing his brains out with a gun.  He recently had 
his house burn down and all of his guns were there.  He did 
not have access to a gun now.  The veteran believed the 
thoughts were occasional enough that he would not actually 
carry through with the intent.  The veteran was unsure of the 
year or month but was able to orient.  He thought he was at 
another VA hospital until reminded otherwise.  He was able to 
orient.  He was not able to spell "world" backward.  He had 
some difficulty with memory and concentration.  He denied 
obsessive or ritualistic behavior and no panic attacks were 
present.  He also reported excessive feelings of guilt.  He 
felt worthless and hopeless.  He had a poor appetite, poor 
energy, and passive suicidal ideation.  He reported not 
really caring a lot whether he lived and had especially felt 
that way since his ex-wife was killed about 6-7 months ago.  
He had a sense of hopelessness related to the fire at his 
home.  He had impaired impulse control.  The Axis I diagnoses 
were (1) PTSD, per the DSM IV criteria; (2) alcohol 
dependence, and (3) depressive disorder, not otherwise 
specified.  The examiner opined that the depression related 
somewhat to the PTSD in that the PTSD is limiting his ability 
to cope at this time to the more immediate stressors of his 
ex-wife's death and the fire of the home.  The Axis II 
diagnosis was anti-social personality traits.  The Axis IV 
diagnoses included severe occupational, housing, and 
interpersonal stressors - especially the loss of a 
significant other.  The GAF score was 55 for moderate 
impairment.  

The November 1997 mental disorders examination reflects that 
the veteran had had various types of employment including 
construction contractor and laying various types of cable.  
The veteran reported losing many jobs because of his 
attitude.  He recalled that he had two grown children.  He 
underwent alcohol rehabilitation treatment in 1997 and one 
other occasion.  He related a history of delirium tremens 
when abstaining from alcohol.  He related the longest he had 
been absent from alcohol was one month.  He reportedly had 
had a cerebrovascular accident in July 1997.  He was 
currently on Valium.  He had been unemployed since "1982" 
secondary to a psychiatric and medical condition.  Subjective 
complaints included increasing irritability, "lousy" sleep 
and restlessness throughout the night.  His memory was worse 
for immediate events and often times he was forgetful.  He 
preferred to be alone.  With the loss of his personal 
belongings and his home, he continued to be increasingly 
vigilant and suspicious of people.  He only enjoyed the 
companionship of his dog and remarked that "he" was his 
friend.  The veteran reported periods of crying for no 
apparent reason and continued to abuse alcohol.  He stated 
"it gets me through the day".  

The veteran's overall hygiene was poor.  He had open sores 
about his face and hands.  He appeared to be appropriately 
dressed for the weather.  His affect ranged from cheerful to 
anxiousness.  The veteran described his mood as "okay, I 
guess."  There was avoidance eye contact throughout the 
interview.  He was tearful at times.  There were pronounced 
tremors of both hands throughout the interview.  The 
veteran's thought flow was organized and goal directed 
towards questions posed of him.  He denied any hallucination.  
He admitted fleeting thoughts of suicide, but without intent.  
Upon repeated questioning, he was not suicidal during the 
examination.  He did relate feelings of hopelessness over his 
current situation secondary to his house being burned 3-4 
weeks earlier.  He felt hopeless over the fact that he 
continued to abuse alcohol.  He felt guilty over the 
irritability and hostility he showed towards other people.  
When further questioned, it was obvious that he had had a 
longstanding episode of and periods of depressed mood, not to 
the extent of major depression, but affectivity compromised.  
He denied problems with impulse control.  Insight and 
judgment were fair to his current situation.  There was no 
right or left disorientation, and no ideomotor apraxia was 
appreciated.  He showed good remote memory as evidenced by 
the records pertaining to the events of Vietnam and his early 
background.  He had trouble with recent memory as noted by 
events of general information.  

The examiner recommended that antidepressant medication be 
initiated as part of his outpatient treatment to improve his 
intrusive thoughts and his depressed mood.  The examiner also 
opined that based on examination and a review of the records, 
it was obvious that the veteran still suffered from PTSD as 
evidenced by symptoms of irritability, isolative behavior, 
and poor sleep.  He described avoidant behavior, and periods 
of arousal with difficult sleep, irritability, some 
hypervigilance, especially now that his home is burned.  He 
admitted restricted affect and detachment from those.  The 
veteran spoke of traumatic events of Vietnam.  These symptoms 
continued to manifest, in addition, superimposed on a 
dysthymic condition.  The veteran met the DSM IV criteria as 
there was a period greater than 2 years suffering from 
compromised, depressed mood, not the extent of major 
depression.  In addition, he met the criteria for alcohol 
dependence.  Clinical evidence, by this examiner, supported 
the diagnosis of PTSD and dysthymia as well as alcohol 
dependence.  The degree of functional impairment was 
primarily based on dysthymia and PTSD.  His social and 
occupational limitations were believed to be related to PTSD 
and dysthymia with the veteran self medicating with alcohol.  
However, his alcohol dependence began prior to service but 
was exacerbated as he had attempted to "treat" his symptoms 
of PTSD.  It appeared that the dysthymia further interfered 
with his ability to maintain employment and social 
interaction.  The alcohol dependence was related primarily to 
his PTSD and alcohol addiction.  An opinion as to whether 
dysthymia was aggravated by the PTSD could not be given as 
both of these disorders were superimposed and could 
compromise and worsen the symptoms of each disorder 
individually.  The Axis I diagnoses were PTSD, dysthymia, and 
alcohol dependence.  Axis II was anti-social personality 
disorder.  The GAF score was 50 based on serious impairment 
of social and occupational functioning by his psychiatric 
disorders exacerbated by alcohol dependence and symptoms of 
PTSD with dysthymia.  

The veteran was hospitalized for alcohol dependence in April 
1998.  The VA discharge summary together with VA outpatient 
treatment records relate that the veteran threatened suicide 
by shooting himself.  On admission, the veteran related "I 
haven't had a good day for a long time, and I am scared of 
myself.  I got to the point where I was losing it."  The 
veteran admitted having suicidal ideations.  He reported low 
energy with fair appetite, poor concentration, sleeping 
poorly with middle and terminal insomnia.  He was unable to 
recall one of three words.  He was able to spell "world" 
backward.  The veteran was not suicidal or homicidal on 
discharge and did not show any withdrawal symptoms on 
discharge.  He was discharged on Sertraline among other 
medications.  The Axis I diagnoses included (1) alcohol 
dependence, (2) alcohol withdrawal pace, and (3) PTSD by 
history.  The Axis II diagnosis was personality disorder, not 
otherwise specified.  The Axis V GAF score was 25 on 
admission and 50 on discharge.  

VA treatment notes dated in May 1998 reflect that the veteran 
was agitated, claiming to be suicidal, and requested 
admission to the hospital by ambulance.  A "friend" 
contacted the VA on his behalf regarding admission and 
evaluation.  The veteran was admitted to the VA two days 
later.  A May 1998 discharge summary reflects that the 
veteran was admitted for alcohol dependence and suicidal 
thoughts.  During the hospitalization, the veteran reported 
that he was afraid of hurting himself or someone else.  The 
veteran reported occasional auditory and visual 
hallucinations, to include an imaginary friend named Charlie.  
Reportedly, Charlie has been seen for many years, and the 
veteran saw Charlie more often when he was depressed.  His 
remote memory was impaired.  His drug screen was positive for 
ethanol, caffeine, and nicotine.  The Axis I diagnoses were 
(1) alcohol dependence, (2) rule out substance induced mood 
disorder, and (3) history of PTSD.  The GAF score was 25 on 
admission and 55 at discharge.  

Other VA treatment records dated for the period of June 1998 
to December 1998 reflect that he voiced a vague suicide 
threat in July 1998, and that he was admitted in December 
1998 for major depression.  

The veteran was accorded a VA examination in March 1999.  The 
examiner, Dr. Hall, noted that the available records were 
reviewed prior to his interview with the veteran.  The 
examination reflects that the veteran had unstable employment 
not lasting more than six months and that he had been married 
five times largely due to problems with his temper control.  
He had not had a steady relationship with a woman in over 
four years since his wife died [from injuries sustained] in a 
motor vehicle accident.  He reported considerable consumption 
of alcohol from a half a pint to a pint a day.  He reported 
that he had cut down.  He denied the use of marijuana, 
cocaine, or amphetamines and smoked about two packs of 
cigarettes a day.  The veteran described his drinking as an 
effort to control his violent temper.  He reported a suicide 
attempt in December 1998 when he shot himself in the arm.  He 
reported a time in the 1970's when he placed a shotgun in his 
mouth and fell asleep.  At one time, he escaped from jail and 
wanted the guards to shoot him in the escape process.  His 
sleep was poor.  His interests and enjoyment in life were 
impaired.  He felt worthless much of the time and related 
this primarily to his unemployment.  Medications helped with 
his temper and concentration.  His energy was "alright."  
His appetite was poor.  The veteran reported that he did not 
have thoughts of wanting to kill himself, but sometimes he 
did not really understand why he is still alive when others 
are not.  He was employed as a truck driver.  

This examiner reported that in terms of symptoms of PTSD, the 
veteran clearly experienced events during his assignment in 
Vietnam.  He reported the experience of intrusive 
recollections as well as distressing nightmares.  He 
described these nightmares as occurring three to four times a 
week.  They were not always about Vietnam, but they were 
always violent.  He was not aware of what triggered them, but 
he awakened sopping wet and feeling hot.  He reported 
flashback type events that occurred seldom and usually 
occurred when he was tired.  He saw things in the corners of 
his eyes and became more jumpy.  He described an incident 
when he was in the burn clinic and suddenly felt that it was 
raining on him.  He got down on the floor, covered up, and 
could even smell the rain.  People laughed at him.  He 
demonstrated some avoidance symptoms, and made efforts to 
avoid thoughts or feelings associated with the trauma such as 
avoiding movies or conversations about Vietnam.  He reported 
that for years other people did not even know he was in 
Vietnam because he was ashamed to tell them.  He reported 
feelings of detachment and estrangement from others as well 
as a restricted range of affect saying, "I don't laugh very 
often".  He demonstrated a foreshortened sense of future in 
terms of his relationships in saying, "when I get close to 
anyone, I lose them."  Furthermore, he demonstrated symptoms 
of arousal such as difficulty maintaining sleep and outbursts 
of anger.  He had an exaggerated startle response.  

Objectively, grooming and hygiene were intact.  He maintained 
good eye contact during the interview.  His speech was 
normal.  His mood was depressed.  His affect was in a normal 
range and reactivity.  His flow of thought was goal directed.  
He denied suicidal gestures or homicidal ideation.  He 
reported auditory hallucinations, which he described as 
static sounds of a distant radio broadcast.  No visual 
hallucinations were present.  His judgment and insight were 
considered normal.  He denied panic symptoms.  His sleep 
disturbance was primarily characterized by an ability to 
maintain sleep as he was able to fall asleep, but then would 
wake up about every hour after that.  No further diagnostic 
tests were felt to be necessary at this time.  The Axis I 
diagnoses were 1) PTSD, chronic moderate to severe, 2) 
alcohol dependence, and 3) depression, not otherwise 
specified.  The GAF score was 45.  The examiner added that 
the veteran demonstrated symptoms of depression as well as a 
history of alcohol dependence.  It was difficult to determine 
how much of the alcohol dependence was the cause of the 
depressive symptoms and how much was simply a manifestation.  
It was also difficult to separate many of the symptoms of 
PTSD from the symptoms of alcohol abuse.  He added that it 
appeared from a review of the case that the alcohol use was 
more secondary to the PTSD.  This, he assumed because of the 
way the veteran described his attempt to use alcohol and 
because of the fact that the alcohol consumption increased 
quite a bit following his service in Vietnam.  

Analysis

In this case, the RO previously distinguished the effects of 
one psychiatric disability from those of another, denying 
service connection for a dysthymic disorder.  After a 
complete review of the claims file and weighing all the 
evidence of record, the Board notes that the December 1995 
and October 1996 medical opinions spoke to PTSD and 
specifically noted the absence of dysthymia but mentioned 
depressive symptoms.  On the other hand, the Board stresses 
that there were several VA examinations, November 1997 and 
March 1999, with opinions as to the severity of the PTSD and 
associated symptomatology which were based on a fully 
reported psychiatric examination and supported by adequate 
reasons and bases which place the evidence in equipoise 
regarding the claim for service connection and raise 
consideration of the benefit of the doubt doctrine once 
again.  The Board concludes that in this case, where it is 
not possible to separate the effects of the several 
psychiatric disorders, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the claimant's favor, dictate that psychiatric signs and 
symptoms be attributed to the service-connected condition.  
That is, the record shows that the symptomatology attributed 
to dysthymia cannot with specificity be separated from that 
symptomatology strictly attributable to his service-connected 
PTSD as reported in the November 1997 and March 1999 VA 
examinations.  Therefore, the Board concedes that the 
dysthymia is superimposed on, and cannot be dissociated from, 
the PTSD.  Dysthymia is part and parcel of the service-
connected PTSD, and the issue remaining before the Board is 
entitlement to a disability evaluation in excess of 50 
percent for PTSD including dysthymia.  

While there are some inconsistencies in the record, for the 
most part, the record is consistent as regards the PTSD 
symptoms, symptoms of depression, and alcohol use, the 
symptoms of which also cannot be specifically separated from 
those of PTSD.  The Board has considered that the veteran 
undergoes periods of improvement and worsening as reflected 
in the March 1999 Axis I diagnosis that included chronic, 
moderate to severe PTSD.  Simply, the PTSD with dysthymia and 
alcohol dependence is productive of more than moderate 
impairment of social and industrial capabilities as supported 
by the medical evidence and recent hospitalizations under the 
old and revised diagnostic criteria for PTSD.  See 38 C.F.R. 
§ 4.132, DC 9411 (1996); as amended 38 C.F.R. § 4.130 (1999).  
The record is fraught with suicidal and homicidal reference, 
occasional hallucinations--Charlie and static radio 
broadcast--altered flexibility, impaired memory, difficulty 
concentrating, depression that affects the ability to 
function independently, appropriately and effectively of long 
duration, impaired impulse control, hypervigilance, 
difficulty in adapting to stressful circumstances (including 
work or a work like setting), and an inability to establish 
and maintain effective or favorable relationships.  As such, 
the benefit of the doubt is resolved in favor of the veteran 
and a 70 percent disability evaluation for severe psychic 
symptomatology under the old and revised diagnostic criteria 
for PTSD is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 
4.3, 4.7.  

The Board's review of the evidentiary record discloses that 
the veteran's employment history at least during this appeal 
has been reflective of a continued struggle with periods of 
unemployment and numerous jobs.  However, it was reported 
during the March 1999 VA examination that the veteran was 
employed as a truck driver.  With few exceptions cited in the 
record, the veteran has essentially demonstrated isolative 
behavior and required psychiatric treatment.  While it is 
clear from the record that he has difficulty acclimating 
himself in a social or industrial setting for any long-term 
period, his psychiatric disability has not rendered him 
unemployable. 

As the veteran's PTSD with dysthymia and alcohol dependence 
is not characterized by a finding that (1) the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or (2) the veteran has totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) the veteran is 
demonstrably unable to obtain or retain employment, a 100 
percent disability evaluation under the old diagnostic 
criteria is not warranted.  See 38 C.F.R. § 4.132, DC 9411 
(1996).  Similarly, the veteran's PTSD with dysthymia and 
alcohol dependence is not indicative of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions, or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name as to warrant a 
100 percent disability evaluation under the revised 
diagnostic criteria.  See 38 C.F.R. § 4.130, DC 9411 (1999).  
Therefore, the Board determines that the service connected 
PTSD including dysthymia is appropriately evaluated as 70 
percent disabling.  



ORDER

The claim for service connection for dysthymia as a part and 
parcel of service-connected PTSD is allowed.

Subject to the law and regulations governing the payment of 
monetary benefits, a 70 percent disability evaluation for 
PTSD is granted. 



		
	HOLLY E. MOEHLMAN
	Member, Board of Veterans' Appeals


 

